Exhibit 10.1

AGREEMENT

THIS AGREEMENT (“Agreement”) is made and entered into on this 28th day of
October, 2004 by and between Joel N. Waller, a Minnesota resident (“Waller”),
and Wilsons The Leather Experts Inc., a Minnesota corporation (the “Company”).

BACKGROUND

A. Waller has been employed by the Company as its Chairman and Chief Executive
Officer and currently serves as a director of the Company.

B. Waller has been employed under the terms and conditions of an Employment
Agreement dated May 25, 1996 between Waller and the Company, as amended by the
First Amendment to Employment Agreement, dated April 1, 2000, and the Second
Amendment to Employment Agreement, dated April 19, 2004 (collectively the
“Amended Employment Agreement”). During his employment, Waller also was eligible
to participate in other plans and programs of the Company, including but not
limited to the Executive and Key Management Incentive Plan (“Incentive Plan”),
the 1996 Stock Option Plan, as amended (“1996 Plan”), and the 2000 Long Term
Incentive Plan, as amended (“2000 Plan”).

C. Waller and the Company are parties to certain stock option agreements (the
“Option Agreements”), which grant to Waller certain options to purchase shares
of the Company’s common stock (the “Options”) under circumstances specified in
the Option Agreements and the 1996 Plan or the 2000 Plan, as applicable,
including without limitation the Non-Statutory Stock Option Agreement dated as
of July 30, 2004 (the “2004 Option”). Waller and the Company are also parties to
certain restricted stock agreements (“Restricted Stock Agreements”), which grant
to Waller certain shares of restricted stock (“Restricted Stock”) under
circumstances and subject to restrictions described in the Restricted Stock
Agreements and the 2000 Plan.

D. The parties have agreed that it is in their mutual interests that Waller
resign as an employee, officer, and director of the Company effective at the end
of the day on January 31, 2005 (the “Separation Time”) and that the parties
provide for a smooth transition in connection with Waller’s resignations.

E. The parties are concluding their employment relationship amicably, but
mutually recognize that such a relationship may give rise to potential claims or
liabilities.

F. The parties expressly deny that they may be liable to each other on any basis
or that they have engaged in any unlawful or improper conduct toward each other
or treated each other unfairly.

G. The parties have agreed to a full settlement of all issues potentially in
dispute between them.

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement and in the Releases referred to below, the parties, intending
to be legally bound, agree as follows:

AGREEMENTS

1. Transition Period/Status of Amended Employment Agreement. The Amended
Employment Agreement shall remain in effect according to its terms except to the
extent inconsistent with this Agreement. In partial consideration of the
provisions and benefits of this Agreement, Waller’s duties from the date of this
Agreement until the Separation Time (the “Transition Period”) shall consist of
completing such transitional matters as may be assigned to Waller by the
Company’s Board of Directors (the “Board”) from time to time. The Board may
assign to Waller any and all duties and responsibilities that the Board may
determine, in its discretion, are necessary to facilitate a smooth transition in
connection with Waller’s resignation and the engagement of a new chief executive
officer, or may relieve Waller of any or all duties during the Transition
Period. Unless otherwise authorized in writing by the Board, during the
Transition Period Waller will continue to devote substantially all of his
business time and energy to the performance of his duties hereunder and shall
not accept other employment with or engage in or render service to any other
business or enterprise. The Company acknowledges that Waller may investigate
other employment opportunities during January 2005 so long as such activities do
not materially interfere with Waller’s duties to the Company under this
Agreement. It is presently contemplated that Waller will not be Chief Executive
Officer of the Company during the entire Transition Period, that a new chief
executive officer of the Company will be appointed during the Transition Period,
and that Waller will continue on as executive Chairman of the Company throughout
the Transition Period following the appointment of a new chief executive
officer. In the event that Waller’s employment terminates prior to the
Separation Time by reason of Waller’s earlier resignation or abandonment of his
duties or a termination by the Company for Cause (as defined in the Amended
Employment Agreement), the obligations of the parties under this Agreement shall
cease as of the effective date of such termination and the parties’ obligations
shall be determined by the Amended Employment Agreement. The existence of any
dispute respecting the interpretation of this Agreement or the Releases (as
defined below), the alleged breach of this Agreement or the Releases, or the
rescission by Waller of any of the Releases will not nullify or otherwise affect
the parties’ obligations under the Amended Employment Agreement.

2. Resignation/Final Pay. By executing this Agreement, Waller confirms his
resignation of all positions held by Waller as an employee, officer, and
director of the Company and as a director and officer of all subsidiaries of the
Company, and the Company confirms its acceptance of Waller’ resignations,
effective as of the Separation Time. Waller shall be paid his base salary
through the Separation Time, in bi-weekly installments, at the rate in effect as
of the date of this Agreement. Following the Separation Time, the Company will
pay, or will cause one or more of its subsidiaries to pay, Waller: (i) any
accrued and unused paid time off, payable in accordance with the regular payroll
practices of the Company; and (ii) the full amount of the incentive award for
the Incentive Plan period ending on the Separation Time, payable on the same
date and in the same manner that awards under the Incentive Plan for such year
are paid to the other participants in the Incentive Plan.

3. First Releases of Claims.

a. By Waller. At the same time that he executes this Agreement, Waller will
execute a Release, in the form attached to this Agreement as Exhibit A (the
“First Waller Release”), releasing claims as specified therein through the date
of this Agreement.

b. By the Company. At the same time that it executes this Agreement, the Company
will execute a Release, in the form attached to this Agreement as Exhibit B (the
“First Company Release”), releasing claims as specified therein through the date
of this Agreement. The First Company Release shall not become effective or
enforceable unless and until Waller signs and does not revoke or rescind the
First Waller Release pursuant to its terms.

4. Implementation of Benefits Under the Amended Employment Agreement. If
(i) Waller signs and does not rescind the First Waller Release and (ii) Waller’s
employment does not end prior to the Separation Time by reason of Waller’s
earlier resignation or abandonment of his duties (including any resignation by
Waller for Good Reason pursuant to the Amended Employment Agreement) or by
reason of a termination by the Company for Cause (as defined in the Amended
Employment Agreement), then the Company shall provide to Waller the pay and
benefits specified in Sections 3(b), 6(c), 6(d), 6(e), 6(f), and 6(g) of the
Amended Employment Agreement as if Waller’s resignation as of the Separation
Time constituted a resignation by Waller for Good Reason or a termination by the
Company without Cause (as such terms are defined in the Amended Employment
Agreement) and shall implement such pay and benefits as follows:

a. Severance Pay. The payment of Waller’s base salary pursuant to
Section 6(c)(i) of the Amended Employment Agreement shall be made on the
schedule set forth in this paragraph below, unless the Company determines in
good faith that this paragraph 4 would result in the application of the American
Jobs Creation Act of 2004 (the “Act”) to such payments as “nonqualified deferred
compensation”, in which case any payments would be made on the schedule provided
for in the Amended Employment Agreement.

          Date of Payment   Gross Amount
02/11/05
  $ 505,576.92  
 
       
01/13/06
  $ 550,000.00  
 
       
01/12/07
  $ 44,423.08  

b. Employee Benefits. Any benefits to be provided to Waller under
Section 6(c)(iv) of the Amended Employment Agreement shall be implemented as
follows:



  i.   In the event that the Company is not permitted by its medical, dental and
life insurance plans, or any of them, to continue coverage of Waller and his
dependents in the same manner as an employee and dependents during the period
from the Separation Time through January 31, 2007 (“the Severance Period”), such
coverage shall be provided instead pursuant to the Company’s obligations under
state and federal law to offer continuation of such coverage for the longest
period required by such laws, as applicable, and Waller hereby elects to accept
each such offer. To the extent any such period required by law is shorter than
the Severance Period, the Company shall cause an individual conversion insurance
policy or policies (with benefits comparable to the benefits under the Company’s
plans in effect as of the last day of Waller’s employment with the Company) to
be offered to Waller and his dependents under the applicable medical, dental or
life insurance plan for the balance of the Severance Period, in the same manner
that would be available to them if they were eligible for such a conversion
policy on the date of this Agreement, without requiring either of them to
provide any evidence of insurability.



  ii.   In the event that the Company is not permitted by its long-term
disability insurance plan to continue coverage of Waller in the same manner as
an employee during the entire Severance Period, the Company shall provide such
coverage through a new individual policy covering him with substantially the
same benefits, or may elect to self-insure such benefits.



  iii.   In the event that, during the Severance Period, Waller and his
dependents, or any of them, are able to obtain any individual insurance coverage
similar to any coverage that is required to be provided by or through the
Company under Section 6(c)(iv) of the Amended Employment Agreement, he may elect
to substitute such individual coverage for any coverage required to be provided
by the Company during the Severance Period; and the Company shall pay its share
of the cost for such substitute coverage pursuant to the following subparagraph
4(b)(iv) of this Agreement.



  iv.   The Company shall pay for the cost of any and all medical, dental and
life insurance and disability benefits required to be provided under
Section 6(c)(iv) of the Amended Employment Agreement during the Severance
Period, except to the extent of any portion of such cost that was payable by
Waller’ contributions (on an after-tax or pre-tax basis) as an employee of the
Company as of the date of this Agreement, which contributions Waller shall
continue to pay as a condition of continuing such coverage.

5. Amendment of 2004 Option. If Waller signs and does not rescind the First
Waller Release, then the Company and Waller shall enter into an amendment to the
Option Agreement for the 2004 Option, in the form attached to this Agreement as
Exhibit C (“Acceleration Amendment”), providing for accelerated vesting of the
2004 Option as of the Separation Time and extending the time for Waller to
exercise the 2004 Option after termination of Waller’s employment with the
Company, subject to Waller’s continued employment with the Company through the
Separation Time and subject to the Company meeting its net sales objective of
$420,474,000 for the fiscal year ending January 29, 2005 and its earnings before
taxes objective of $2.8 million (before payment of awards under the Incentive
Plan) for the fiscal year ended January 29, 2005, each as determined by the
Board following completion of the Company’s audited financial statements for
such fiscal year. Pursuant to the terms and conditions of the Acceleration
Amendment, if Waller’s employment is terminated by the Company without Cause (as
defined in the Amended Employment Agreement) prior to the Separation Time, the
2004 Option shall fully vest and the exercise period shall be extended as of the
effective date of such termination whether or not the net sales and earnings
before taxes objectives are met for the fiscal year ended January 29, 2005.

6. Second Release of Claims.

a. By Waller. It is the intention of the parties that, at or within twenty-one
(21) days after the Separation Time, Waller will execute a second Release, in
the form attached to this Agreement as Exhibit A (the “Second Waller Release”),
releasing claims as specified therein through the Separation Time.

b. By the Company. Promptly upon receipt by the Company of the Second Waller
Release signed by Waller, the Company will execute a second Release, in the form
attached to this Agreement as Exhibit B (the “Second Company Release”),
releasing claims as specified therein through the Separation Time. The Second
Company Release shall not become effective or enforceable unless and until
Waller signs and does not revoke or rescind the Second Waller Release pursuant
to its terms.

c. Releases Definition. Collectively, the First Waller Release, the First
Company Release, the Second Waller Release, and the Second Company Release shall
be referred to herein as the “Releases”.

7. Additional Benefits. The Company and Waller agree that it is in their mutual
interests that they provide for a smooth transition in connection with Waller’s
resignation from the Company. Accordingly, the Company shall provide to Waller
the additional benefits set forth in this paragraph 7 if: (i) Waller remains
employed with the Company through the Separation Time or if Waller’s employment
is terminated effective before the Separation Time by the Company without Cause;
(ii) Waller is in compliance with the Amended Employment Agreement and this
Agreement; (iii) Waller signs the Second Waller Release as provided in paragraph
6 above and does not revoke or rescind the Second Waller Release within the
applicable period; and (iv) the Company has received written confirmation from
Waller, in the form attached to this Agreement as Exhibit D, dated not earlier
than the day after the expiration of the rescission period with respect to the
Second Waller Release, that Waller has not rescinded and will not rescind the
Second Waller Release.

a. Extension of Option Exercise Period. Provided that the Company receives
Exhibit D signed by Waller, and provided further that the Company meets its net
sales objective of $420,474,000 for the fiscal year ending January 29, 2005 and
its earnings before taxes objective of $2.8 million (before payment of awards
under the Incentive Plan) for the fiscal year ended January 29, 2005, each as
determined by the Board following completion of the Company’s audited financial
statements for such fiscal year, the Company and Waller shall, promptly after
such determination, enter into amendments to the Option Agreements, in the forms
attached to this Agreement as Exhibits E-1 and E-2, extending the time for
Waller to exercise the Options granted prior to 2004 following termination of
his employment with the Company.

b. Attorneys’ Fees. The Company will reimburse Waller for the reasonable
attorneys’ fees and expenses he incurs in conjunction with the negotiation and
review of this Agreement and the attached exhibits, up to a maximum of $20,000,
provided that Waller submits a request for reimbursement, and applicable
statements and receipts, on or before March 31, 2005.

c. Special Bonus. Following the Separation Time, the Board shall evaluate
Waller’s performance during the Transition Period and may, in its sole
discretion and based on Waller’s performance (as evaluated by the Board) during
such Transition Period, pay Waller a special cash bonus in recognition of
Waller’s performance (“Special Bonus”). The amount and timing of any Special
Bonus payable to Waller hereunder shall be determined by the Board, in its sole
discretion.

8. Restricted Stock. The Company and Waller acknowledge and agree that the
grants of Restricted Stock listed in this paragraph below are Waller’s only
holdings of restricted stock of the Company and that all shares of the
Restricted Stock have fully vested:

          Date of Grant   Number of Shares
03/29/2001
    17,000  
 
       
03/19/2003
    33,000  

9. Stock Options. The Company and Waller acknowledge and agree that the Options
listed in this paragraph below are Waller’s only Options to purchase shares of
the Company’s common stock:

                                          Option   Date   Exercise   Number    
Plan   of Grant   Price   of Shares     1996 Plan   01/28/1998           $5.8333
    148,500      
 
                                        2000 Plan   08/24/2000          
$20.6875     21,000      
 
                                        2000 Plan   03/29/2001          
$18.9375     27,000      
 
                                        2000 Plan   09/20/2001          
$11.2000     150,000      
 
                                        2000 Plan   06/25/2002          
$13.7100     99,000      
 
                                        2000 Plan   03/19/2003           $4.0000
    66,000      
 
                                        2000 Plan   07/30/2004
      $ 4.9500       200,000              

The Company and Waller further acknowledge and agree that all of the Options,
other than the 2004 Option, have fully vested and that the 2004 Option shall
vest on an accelerated basis in accordance with paragraph 5 and Exhibit C of
this Agreement if the conditions to vesting set forth in paragraph 5 and
Exhibit C shall occur.

10. Retirement Plans. To the extent that Waller is currently a participant in
any retirement, pension, or profit sharing plans of the Company, Waller will be
entitled to his rights and benefits under these plans at the times and under the
terms and conditions set forth in any such plan.

11. Payments/Benefits in Event of Death. In the event of Waller’s death, the
payments to Waller pursuant to Section 6(c) of the Amended Employment Agreement
and paragraph 4 of this Agreement shall be payable pursuant to a beneficiary
designation form to be filed by Waller with the Company or, if no such
designation is filed, to Waller’s estate, and the health and dental benefits
provided pursuant to Section 6(c) of the Amended Employment Agreement and
paragraph 4 of this Agreement shall be continued for Waller’s dependents.

12. Public Announcement. A public announcement of Waller’s resignation as
Chairman and Chief Executive Officer of the Company shall be made at a time and
in a manner determined by the Company in consultation with Waller and shall be
limited to the text mutually agreed upon for such announcement by the Company
and Waller.

13. Indemnification. Notwithstanding Waller’s separation from the Company, with
respect to events that occurred during his tenure as an employee, officer or
director of the Company, Waller will be entitled, as a former employee, officer
or director of the Company, to the same rights that are afforded to other
current or former employees, officers, or directors of the Company, now or in
the future, to indemnification and advancement of expenses as provided in the
charter documents of the Company and under applicable law, and to
indemnification and a legal defense to the extent provided from time to time to
current officers and directors by any applicable general liability and/or
directors’ and officers’ liability insurance policies maintained by the Company.

14. Cooperation. At the Company’s reasonable request and upon reasonable notice,
Waller will, from time to time and without further consideration: (a) timely
execute and deliver such acknowledgements, instruments, certificates, and other
ministerial documents as may be necessary or appropriate to formalize and
complete the Company’s corporate records; and (b) for up to five (5) hours in
any calendar month (on a non-cumulative basis) until January 31, 2006, at such
times as shall be convenient for Waller, discuss and consult with the Company
regarding other matters relating to his responsibilities while employed by the
Company.

15. Mutual Confidentiality.

a. General Standard. It is the intent of the parties that the terms of Waller’s
separation from the Company, including the provisions of this Agreement and the
Releases (collectively “Confidential Separation Information”), will be forever
treated as confidential. Accordingly, Waller and the Company will not disclose
Confidential Separation Information to anyone at any time, except as provided in
subparagraph 15(b) below. Confidential Separation Information does not include
the fact that Waller resigned his employment with the Company or the
compensation and benefits he was receiving in connection with his employment
with the Company immediately prior to the Separation Time.

b. Exceptions.



  i.   It will not be a violation of this Agreement for the parties to disclose
Confidential Separation Information in reports to governmental agencies as
required by law, including but not limited to disclosure as required by federal
securities laws and regulations or to any federal or state tax authority. It is
understood and agreed that this Agreement and summaries thereof will be
disclosed in filings with the Securities and Exchange Commission and summarized
in proxy statements disseminated to shareholders of the Company.



  ii.   It will not be a violation of this Agreement for Waller to disclose
Confidential Separation Information to his wife, his immediate family, his
attorneys, his accountants or tax advisors.



  iii.   It will not be a violation of this Agreement for Waller to disclose to
employers and/or prospective employers that he is constrained from certain
activities as a result of the terms of Section 11 of the Amended Employment
Agreement.



  iv.   It will not be a violation of this Agreement for either party to
disclose Confidential Separation Information to the Company’s auditors, its
attorneys, or its directors, officers, employees, and agents who have a
legitimate reason to obtain the Confidential Separation Information in the
course of performing their duties or responsibilities for the Company.



  v.   It will not be a violation of this Agreement for either party to disclose
Confidential Separation Information in connection with any litigation or
arbitration proceeding involving the parties’ rights or obligations under this
Agreement or the Waller Release or the Company Release.



  vi.   It will not be a violation of this Agreement for either party to make
statements consistent with the public announcement referenced in paragraph 12 of
this Agreement.

16. Full Compensation. Waller and the Company understand and agree that the
payments made and other consideration provided to such party under this
Agreement in excess of the benefits of the Amended Employment Agreement will
fully compensate such party for and extinguish any and all of the potential
claims Waller and the Company are releasing in the Releases, including, but not
limited to, claims for attorneys’ fees and costs and any and all claims for any
type of legal or equitable relief.

17. Withholding of Taxes, Etc. The Company shall withhold from payments and
benefits hereunder income and employment taxes and other amounts to the extent
required by law. If there is any dispute over the taxation of any such payment
or benefit, the Company and Waller will cause their respective tax advisors to
cooperate in an effort to resolve such dispute.

18. No Admission of Wrongdoing. Waller and the Company understand that this
Agreement does not constitute an admission by either of them that he or it has
violated any local ordinance, state or federal statute, or principle of common
law, that either has engaged in any unlawful or improper conduct toward the
other, or that either has treated the other unfairly. Neither will characterize
this Agreement or the payment of any money or furnishing of other consideration
in accordance with this Agreement as an admission that either party has engaged
in any unlawful or improper conduct toward the other or treated the other
unfairly.

19. Authority. Waller represents and warrants that he has the authority to enter
into this Agreement and the Releases, and that no causes of action, claims, or
demands released pursuant to this Agreement and the Releases have been assigned
by Waller to any person or entity not a party to this Agreement and the
Releases. The Company represents and warrants that it has the authority to enter
into this Agreement, and that no causes of action, claims, or demands released
pursuant to this Agreement and the Releases have been assigned by the Company to
any person or entity not a party to this Agreement and the Releases.

20. Representation. Waller hereby acknowledges that he has been advised by the
Company to consult with his own attorney before executing this Agreement and the
Releases. The parties each acknowledge that they have had the opportunity to be
represented by their own counsel in this matter, that each has had a full
opportunity to consider this Agreement and the attachments, that each has had a
full opportunity to ask any questions that they may have concerning this
Agreement, the Releases, or the settlement of potential claims against the
other, and that neither has relied upon any statements or representations made
by the other or their respective attorneys, written or oral, other than the
statements and representations that are explicitly set forth in this Agreement,
the Releases, and any other employee benefit plans or programs sponsored by the
Company in which Waller is a participant.

21. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties and their respective heirs, administrators,
representatives, successors, and assigns, including, but not limited to, a
purchaser of substantially all the business or assets of the Company, but will
not be assignable by either party (except by the Company to a purchaser of
substantially all the business or assets of the Company) without the prior
written consent of the other party. No assignment by either party will relieve
the assigning party of any of his or its obligations under this Agreement.

22. Invalidity. In the event that any provision of this Agreement or any of the
Releases is determined by an arbitrator or a court of competent jurisdiction to
be invalid, illegal, or unenforceable in any respect, such a determination will
not affect the validity, legality, or enforceability of the remaining provisions
of this Agreement or the Releases, and the remaining provisions of this
Agreement and the Releases will continue to be valid and enforceable, and any
arbitrator or court of competent jurisdiction may modify the objectionable
provision so as to make it valid and enforceable.

23. Entire Agreement. Before signing this Agreement and the Releases, the
parties engaged in discussions and generated certain documents, in which the
parties considered the matters that are the subject of this Agreement and the
Releases. In such discussions and documents, the parties may have expressed
their judgments and beliefs concerning the intentions, capabilities, and
practices of the parties, and may have forecast future events. The parties
recognize, however, that all business transactions, including the transactions
upon which the parties’ judgments, beliefs, and forecasts are based, contain an
element of risk, and that it is normal business practice to limit the legal
obligations of contracting parties only to those promises and representations
that are essential to the transaction so as to provide certainty as to their
respective future rights and remedies. Accordingly, this Agreement, the
Releases, the Option Agreements (as amended), the Restricted Stock Agreements,
the Amended Employment Agreement (to the extent not inconsistent with this
Agreement), and any employee benefit plans or programs sponsored by the Company
in which Waller is a participant are intended to define the full extent of the
legally enforceable contractual undertakings of the parties, and no promises or
representations, written or oral, that are not set forth explicitly in this
Agreement, the Releases, the Option Agreements (as amended), the Restricted
Stock Agreements, the Amended Employment Agreement (to the extent not
inconsistent with this Agreement), or any employee benefit plans or programs
sponsored by the Company in which Waller is a participant are intended by either
party to be legally binding, and all other agreements and understandings between
the parties are hereby superseded.

24. Arbitration. If any dispute arises between the parties with respect to the
application, interpretation or termination of this Agreement, then such dispute
shall be submitted to arbitration for resolution. The arbitrator shall be
selected and the arbitration shall be conducted pursuant to the Employment
Dispute Resolution Rules of the American Arbitration Association (“AAA”)
(effective January 1, 1993). All fees and expenses of the arbitrator will be
shared equally by Waller and the Company. Any request for arbitration must be
made in writing by the party seeking arbitration and must be delivered by hand
or sent by registered or certified mail, return receipt requested, postage
prepaid, to both the other party and the AAA. Any arbitration shall be held in
Hennepin County, State of Minnesota. The decision of the arbitrator regarding
any such dispute shall be final and binding on both parties, and any court of
the competent jurisdiction may enter judgment upon the award. Notwithstanding
anything to the contrary in this paragraph 24, and without prejudice to the
above procedures, either party may apply to any court of competent jurisdiction
for temporary injunctive relief or other provisional judicial relief if in such
party’s sole judgment such action is necessary to avoid irreparable damage or to
preserve the status quo until such time as the arbitration award is rendered or
the controversy is otherwise resolved.

25. Headings. The descriptive headings of the paragraphs and subparagraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

26. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

27. Governing Law. This Agreement, the Releases, and the other exhibits to this
Agreement will be interpreted and construed in accordance with, and any dispute
or controversy arising from any breach or asserted breach of this Agreement, the
Releases, or the other exhibits to this Agreement will be governed by, the laws
of the State of Minnesota.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date stated
above.

/s/ Joel N. Waller



      Joel N. Waller

WILSONS THE LEATHER EXPERTS INC.

BY /s/ Michael Cowhig



      Michael Cowhig

Its Chairman, Compensation Committee

1

EXHIBIT A

RELEASE BY JOEL N. WALLER

Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:



  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.



  B.   Wilsons means Wilsons The Leather Experts Inc., any company related to
Wilsons The Leather Experts Inc. in the present or past (including without
limitation its predecessors, parents, subsidiaries, affiliates, and joint
venture partners), and any successors of Wilsons The Leather Experts Inc.



  C.   Company means Wilsons; the present and past officers, directors,
committees, and employees of Wilsons; any company providing insurance to Wilsons
in the present or past; the present and past fiduciaries of any employee benefit
plan sponsored or maintained by Wilsons (other than multiemployer plans); the
attorneys for Wilsons; and anyone who acted on behalf of Wilsons or on
instructions from Wilsons.



  D.   Agreement means the Agreement between Wilsons and me that I executed on
October 28, 2004, including all of the documents attached to the Agreement.



  E.   My Claims mean all of my rights that I now have to any relief of any kind
from the Company, whether or not I now know about those rights, including
without limitation:



  1.   all claims arising out of or relating to my employment with Wilsons or
the termination of that employment;



  2.   all claims arising out of or relating to the statements, actions, or
omissions of the Company;



  3.   all claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, 42 U.S.C.
§ 1981, the Employee Retirement Income Security Act, the Equal Pay Act, the
Worker Adjustment and Retraining Notification Act, the Minnesota Human Rights
Act, the Fair Credit Reporting Act, and workers’ compensation non-interference
or non-retaliation statutes (such as Minn. Stat. § 176.82);



  4.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;



  5.   all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay,
and expense reimbursements;



  6.   all claims for back pay, front pay, reinstatement, other equitable
relief, compensatory damages, damages for alleged personal injury, liquidated
damages, and punitive damages; and

7. all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived, any claims that may arise after the date on which I sign this Release,
any claims for benefits under the terms and conditions of any retirement,
pension, or profit sharing plan of the Company in which Waller is a participant
as of the Separation Time, or any claims for breach of the Agreement.

Agreement to Release My Claims. I will receive consideration from Wilsons as set
forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that that consideration is in addition to
anything of value that I would be entitled to receive from Wilsons if I did not
sign this Release or if I rescinded this Release. In exchange for that
consideration I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.

Additional Agreements and Understandings. Even though Wilsons will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Confidentiality. I understand that the terms of this Release are confidential
and that I may not disclose those terms to any person except under the
circumstances described in the Agreement.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.

Period to Consider the Release. I acknowledge that I may take up to 21 days to
consider whether I wish to sign this Release. If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether to sign
this Release.

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to
Wilsons by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Wilsons by hand or by mail within the 15-day
rescission period. All deliveries must be made to Wilsons at the following
address:

Betty Goff
Vice President – Human Resources
Wilsons The Leather Experts Inc.
7401 Boone Avenue North
Brooklyn Park, Minnesota 55428

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be postmarked within the period stated above and properly addressed to
Wilsons at the address stated above.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Wilsons. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Wilsons be paid to any other person
are now in effect.

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement and the Release signed
by Wilsons. I am voluntarily releasing My Claims against the Company. I intend
this Release to be legally binding.

Dated:

Joel N. Waller

2

EXHIBIT B

RELEASE BY WILSONS THE LEATHER EXPERTS INC.

Definitions. All words used in this Release have their plain meanings in
ordinary English. Specific terms used in this Release have the following
meanings:



  A.   Wilsons means Wilsons The Leather Experts Inc., any company related to
Wilsons The Leather Experts Inc. in the present or past (including without
limitation, its predecessors, parents, subsidiaries, affiliates, and joint
venture partners), and any successors of Wilsons The Leather Experts Inc.



  B.   Waller means Joel N. Waller and anyone who has or obtains any legal
rights or claims through Joel Waller.



  C.   Agreement means the Agreement between Wilsons and Waller that Wilsons
executed on October 28, 2004, including all of the documents attached to the
Agreement.



  D.   Wilsons’ Claims mean all of Wilsons’ rights that Wilsons has to any
relief of any kind from Waller, whether or not Wilsons now knows about those
rights, including without limitation:



  1.   all claims arising out of or that relate to Waller’s employment with
Wilsons or the termination of that employment;



  2.   all claims arising out of or that relate to the statements, actions, or
omissions of Waller;



  3.   all claims for breach of contract; breach of implied contract; failure to
keep any promise; breach of a covenant of good faith and fair dealing; breach of
fiduciary duty; estoppel; defamation; misrepresentation; negligence;
interference with contractual or business relationship; violation of any other
principle of common law; or breach of any other contract or agreement of any
kind between Waller and Wilsons;



  4.   all claims Wilsons could have made in response to any claims that Waller
could have asserted against Wilsons; and



  5.   all claims for damages of any kind, attorneys’ fees, costs,
disbursements, and interest.

However, Wilsons Claims do not include any claims that the law does not allow to
be waived, any claims that may arise after the date on which Wilsons signs this
Release, any claims for breach of the Agreement, any claims for breach of
Sections 8, 11, or 18 of the Amended Employment Agreement (as defined in the
Agreement), or any claims arising from intentional actionable conduct by Waller
(provided that Wilsons first gives Waller written notice of and at least ten
(10) calendar days to respond to any allegation that Waller engaged in such
intentional actionable conduct).

Agreement to Release Wilsons’ Claims. Wilsons will receive consideration from
Waller as set forth in the Agreement if Waller does not rescind the
corresponding Release signed by him. Wilsons understands and acknowledges that
that consideration is in addition to anything of value that it would be entitled
to receive from Waller if it did not sign this Release. In exchange for that
consideration Wilsons gives up all of Wilsons’ Claims. Wilsons will not bring
any lawsuits or make any other demands against Waller for compensation of
damages relating to Wilsons’ Claims. The consideration that Wilsons is receiving
is a fair compromise for the release of Wilsons’ Claims.

Additional Agreements and Understandings. Even though Waller will provide
consideration for Wilsons to settle and release Wilsons’ Claims, Waller does not
admit that he is responsible or legally obligated to Wilsons. In fact, Waller
denies that he is responsible or legally obligated to Wilsons for Wilsons’
Claims or that he engaged in any unlawful or improper conduct toward Wilsons.

Confidentiality. Wilsons understands that the terms of this Release are
confidential and that Wilsons may not disclose those terms to any person except
under the circumstances described in the Agreement.

Waller’s Right to Rescind the Release Executed by Him. This Release will not
become effective or enforceable unless and until Waller signs the corresponding
Release as provided under the Agreement and until the rescission period set
forth in the corresponding Release of even date herewith has expired and Waller
has not rescinded it.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve Wilsons’ intention to resolve all of Wilson’s Claims against
Waller. If this Release is held by a court to be inadequate to release a
particular claim encompassed within Wilsons’ Claims, this Release will remain in
full force and effect with respect to all the rest of Wilsons’ Claims.

Wilsons’ Representations. Wilsons through its undersigned officer has read this
Release carefully and understands all of its terms. Wilsons has had the
opportunity to consult with its own attorney prior to signing this Release. In
signing this Release, Wilsons has not relied on any statements or explanations
made by Waller except as specifically set forth in the Agreement and the Release
signed by Waller. Wilsons is voluntarily releasing Wilsons’ Claims against
Waller.

The undersigned officer of Wilsons has the authority to legally bind Wilsons by
the agreements that Wilsons is making in this Release and represents that there
is nothing to prevent Wilsons from being legally bound by the agreements that
Wilsons is making in this Release. Wilsons intends this Release to be legally
binding.

     
Dated
  WILSONS THE LEATHER EXPERTS INC.
By:
 
   
 
  Its:
 
   

3

EXHIBIT C

FIRST AMENDMENT TO STOCK OPTION AGREEMENT

THIS FIRST AMENDMENT TO STOCK OPTION AGREEMENT (this “Amendment”) is entered
into as of this     day of November, 2004, by and between Joel N. Waller (the
“Optionee”), and Wilsons The Leather Experts Inc., a Minnesota corporation (the
“Company”).

WHEREAS, the Company and the Optionee entered into the Non-Statutory Stock
Option Agreement effective as of the date specified below (the “Option
Agreement”), under the Wilsons The Leather Experts Inc. 2000 Long Term Incentive
Plan, as amended (the “2000 Plan”):

                 
Date of Agreement
  Shares Exercisable   Price
 
               
July 30, 2004
    200,000     $ 4.95  

WHEREAS, the Optionee and the Company have entered into an Agreement dated
October 28, 2004 (the “October Agreement”), approved by the Compensation
Committee and the Board of Directors of the Company, which provides, among other
things, that the Optionee and the Company shall amend the Option Agreement to
provide for the vesting of the Option and the extension of the period of time
that the Option may be exercised following the Optionee’s termination of
employment if certain conditions are met.

WHEREAS, pursuant to Sections 6(f) and 7(e) of the 2000 Plan, the Compensation
Committee of the Company may extend the period of time that the Option granted
pursuant to the Option Agreement may be exercised following the Optionee’s
termination of employment and may set the terms under which the Option shall be
exercisable.

NOW, THEREFORE, in consideration of the parties’ undertakings and covenants
contained in the October Agreement and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged by each party),
the parties hereby agree as follows:

1. Unless otherwise defined herein, each capitalized term used herein shall have
the meaning provided therefor in the Option Agreement.

2. Section 4 of the Option Agreement is hereby amended and restated in its
entirety as follows:

“4. Exercise Schedule. This Option shall vest as of January 31, 2005 as to all
of the Shares covered hereby if (i) the Optionee continues to be employed by the
Company through the Separation Time (as defined in the October Agreement), and
(ii) the Company meets its net sales objective of $420,474,000 for the fiscal
year ending January 29, 2005 and the earnings before taxes objective of
$2.8 million (before payment of awards under the Executive and Key Management
Incentive Plan) for the fiscal year ending January 29, 2005 (each as determined
by the Board of Directors following completion of the Company’s audited
financial statements for the fiscal year ending January 29, 2005); provided,
however, that if the Optionee’s employment is terminated by the Company without
Cause (as defined in the Employment Agreement dated May 25, 1996 between the
Optionee and the Company, as amended) prior to the Separation Time, the Option
shall fully vest as of the effective date of such termination whether or not the
net sales and earnings before taxes objectives are met for the fiscal year ended
January 29, 2005.

This Option may be exercised in full under the circumstances described in
Section 8 of this Agreement if it has not expired prior thereto.”

2. Section 7(a) of the Option Agreement is hereby amended and restated in its
entirety as follows:

“(a) This Option, if vested pursuant to Section 4 hereof, may be exercised for
three months following the day the Optionee’s employment by the Company ceases
if cessation of employment is for a reason other than death or Disability, but
only to the extent that it was exercisable immediately prior to termination of
employment; provided that, subject to Section 7(c), this Option, if vested
pursuant to Section 4 hereof, may be exercised by the Optionee or, in the event
of the Optionee’s death or Disability, by his legal representative within two
years after the Optionee’s employment by the Company ceases if the Optionee (or
his legal representative, if applicable) signs and does not rescind the Second
Waller Release (as defined in the October Agreement).”

3. Section 7(b) of the Option Agreement is hereby amended and restated in its
entirety as follows:

“(a) This Option may be exercised within two years after the Optionee’s
employment by the Company ceases if such cessation of employment is because of
death or Disability.

4. Except as amended by the foregoing, the Option Agreement and each provision
thereof shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment, effective on the
date first above written.

WILSONS THE LEATHER EXPERTS INC.

     
By:
 

 
   
Its:
  Optionee

4

EXHIBIT D

, 2005

Ms. Betty Goff
Vice President – Human Resources
Wilsons The Leather Experts Inc.
7401 Boone Avenue North
Brooklyn Park, MN 55428

Dear Betty:

This is to confirm that I have not rescinded and will not take action to rescind
the Second Waller Release I signed on [DATE] as provided in the , 2004 Agreement
between me and Wilsons The Leather Experts Inc.

Very truly yours,

Joel N. Waller

5

EXHIBIT E-1

FIRST AMENDMENT TO STOCK OPTION AGREEMENTS

THIS FIRST AMENDMENT TO STOCK OPTION AGREEMENTS (this “Amendment”) is entered
into as of this     day of    , 2005, by and between Joel N. Waller (the
“Optionee”), and Wilsons The Leather Experts Inc., a Minnesota corporation (the
“Company”).

WHEREAS, the Company and the Optionee entered into the Non-Statutory Stock
Option Agreements specified below, effective as of the dates specified below
(each an “Option Agreement”), under the Wilsons The Leather Experts Inc. 2000
Long Term Incentive Plan, as amended (the “2000 Plan”):

         
Date of Agreement
  Shares Exercisable   Price
 
       
August 24, 2000
March 29, 2001
September 20, 2001
June 25, 2002
March 19, 2003
  21,000
27,000
150,000
99,000
66,000   $20.6875
$18.9375
$11.20
$13.71
$4.00

WHEREAS, pursuant to Section 6(f) of the 2000 Plan, the Compensation Committee
of the Company may extend the period of time that the Options granted pursuant
to the Option Agreements may be exercised following the Optionee’s termination
of employment.

WHEREAS, the Optionee and the Company have entered into an Agreement dated
October 28, 2004 (the “October Agreement”), approved by the Compensation
Committee and the Board of Directors of the Company, which provides, among other
things, that the Optionee and the Company shall amend the Option Agreements to
extend the period of time that the Options granted pursuant to the Option
Agreements may be exercised following the Optionee’s termination of employment.

NOW, THEREFORE, in consideration of the parties’ undertakings and covenants
contained in the October Agreement and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged by each party),
the parties hereby agree as follows:

1. Unless otherwise defined herein, each capitalized term used herein shall have
the meaning provided therefor in the applicable Option Agreement.

2. Section 7(a) of each Option Agreement is hereby amended and restated in its
entirety as follows:

“(a) Subject to Section 7(b), this Option may be exercised by the Optionee or,
in the event of the Optionee’s death or Disability, by his legal representative
until January 31, 2007.”

3. Section 7(b) of each Option Agreement is hereby deleted and Section 7(c) of
each Option Agreement is hereby renumbered Section 7(b).

4. Except as amended by the foregoing, each Option Agreement and each provision
thereof shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment, effective on the
date first above written.

WILSONS THE LEATHER EXPERTS INC.

     
By:
 

 
   
Its:
  Optionee

6

EXHIBIT E-2

FIRST AMENDMENT TO STOCK OPTION AGREEMENT

THIS FIRST AMENDMENT TO STOCK OPTION AGREEMENT (this “Amendment”) is entered
into as of this     day of    , 2005, by and between Joel N. Waller (the
“Optionee”), and Wilsons The Leather Experts Inc., a Minnesota corporation (the
“Company”).

WHEREAS, the Company and the Optionee entered into the Non-Statutory Stock
Option Agreement specified below, effective as of the date specified below (the
“Option Agreement”), under the Wilsons The Leather Experts Inc. 1996 Stock
Option Plan, as amended (the “1996 Plan”):

                 
Date of Agreement
  Shares Exercisable   Price
 
               
January 28, 1998
    148,500     $ 5.8333  

WHEREAS, pursuant to Section 5(d)(ii) of the 1996 Plan, the Compensation
Committee of the Company may extend the period of time that the Options granted
pursuant to the Option Agreement may be extended following the Optionee’s
termination of employment.

WHEREAS, the Optionee and the Company have entered into an Agreement dated
October 28, 2004 (the “October Agreement”), approved by the Compensation
Committee and the Board of Directors of the Company, which provides, among other
things, that the Optionee and the Company shall amend the Option Agreement to
extend the period of time that the Options granted pursuant to the Option
Agreement may be exercised following the Optionee’s termination of employment.

NOW, THEREFORE, in consideration of the parties’ undertakings and covenants
contained in the October Agreement and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged by each party),
the parties hereby agree as follows:

1. Unless otherwise defined herein, each capitalized term used herein shall have
the meaning provided therefor in the Option Agreement.

2. Section 7(a) of the Option Agreement is hereby amended and restated in its
entirety as follows:

“(a) Subject to Section 7(b), this Option may be exercised by the Optionee or,
in the event of the Optionee’s death or Disability, by his legal representative
until January 31, 2007.”

3. Section 7(b) of the Option Agreement is hereby deleted and Section 7(c) of
the Option Agreement is hereby renumbered Section 7(b).

4. Except as amended by the foregoing, the Option Agreement and each provision
thereof shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment, effective on the
date first above written.

WILSONS THE LEATHER EXPERTS INC.

     
By:
 

 
   
Its:
  Optionee
 
   

7